The Attorney           General of Texas

JIM   MATTOX                                  December 31, 1985
Attorney General


Supreme Court Building         Gary E. Miller, M.D.                    opinion   No..Jt+416
P. 0. BOX 12543                commissioner
Aus,,“. TX. 78711.2548         Texas Department XE Mental              RS: Whether House Bill No. 72,
51214752501                       Health and Mental Retardation        Acts 1984, 68th Leg., ch. 28, is
T&x 9101874-1387
Telecopier 5121475-0286
                               P. 0. Box 12668                         applicable to teachers employed
                               Austin, Texas   7;3711                  by the Texas Department of Mental
                                                                       Bealth and Mental Retardation
714 Jackson, Suite 700
Dallas, TX. 75202-4506
                               Dear Dr. Miller:
214l742-8944

                                    Pou ask whel:her certain provisions of the Texas Education Code
4824 Alberta Ave., suite 154   apply to teachers,employed by the Texas Department of Mental Health
E, Paso, TX. 79905.2793        and Mental Retardation. You refer specifically to the various teacher
9151533.3484                   testing and certii9catiou requirements and to the career ladder salary
                               supplements estatslished by House Bill No. 72 of the Sixty-eighth
too1 Texas, suite 700          Legislature. Acts 1984, 68th Leg., 2nd C.S., ch. 28, at 269.
Houston. TX. 77002-3111
713f223-5880                        Section 1.04 of the Education Code sets forth the applicability
                               of its provisions, in part, as follows:
808 Broadway, Suite 312
Lubbock, TX. 79401.3479                      (b) This code shall not apply to those
8061747.5238                              facilit:lesand institutions under the control and
                                          directiou of the Texas Departmeat of Mental Health
                                          and Meutal Retardatiou . . . except as specifi-
4309 N. Tenth, Suite S
                                          cally pwvided in Subchapter E of Chapter 30 of
WAllen, TX. 78501-1885
5121882-4547                              this code [footnote omitted] and in Section 16.104
                                          of this code.
 2M) Main Plaza, suite 400     Neither subchapter E of chapter 30 uor section 16.104 relate to the
 San Antonio, TX. 782052797
                               testing and certiE:tcation requirsments or to the career ladder salary
 512/225-4191
                               supplements established by House Bill No. 72. House Bill No. 72
                               effected a minor change in subsection (c) of section 1.04 but left
 A” Equal OPPOrtUnltYl         subsection (b) intact.
 Affirmative Actlon Employer
                                    Consequently, we believe that the plain import of section 1.04(b)
                               is that the amudmnrts to the Education Code from House Bill No. 72,
                               which relate to teacher training and certification and to career
                               ladder salary supplements, do not apply to teachers employed in the
                               facilities and irstitutions under the control and direction of the
                               department.




                                                                  p. 1901
Dr.   Gary   E. Miller   -   Page :!    (JM-416)




                                       SUMMARY

                 The amendmeni:s to the Texas Education Code
              added by Eouse Bill No. 72 of the Sixty-eighth
              Legislature that, relate to teacher training and
              certification and to career ladder salary supple-
              ments do not aTply to teachers employed by the
              facilities and institutions under the control and
              direction of the Texas Department of Mental Health
              and Mental Retardation.




                                                   JIM     MATTOX
                                                   Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MARY KELLKR
Executive Assistant Attornsy General

ROBERT GRAY
Special Assistant Attorney IGeneral

RICK GILPIN
Chairman, Opinion Committee

Prepared by Jennifer Riggs
Assistant Attorney General




                                         p. 1902